Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/309,173 which was filed on 12/12/2018 and is a 371 of PCT/JP2017/022441 filed 6/19/2017. 

Response to Amendment
	In the reply filed 10/10/2020, claims 1, 13, and 14 have been amended.  No claims have been cancelled or added.  Accordingly claims 1-14 stand pending.		 

Response to Arguments
Applicant's arguments filed 10/10/2020 have been fully considered but are not persuasive.
The applicant argues that Takano does not teach “acquiring a plurality of the search results related to the search information from a plurality of the information sources again by using the same acquired search result as the search information”.  The examiner respectfully disagrees.  Takano teaches searching multiple information sources with a single query and using all or a part of the search results returned from an initial search to construct a query for a subsequent search in the same or a different group of information sources (Takano, abstract, [0003, 0011]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US2002/0099685), hereinafter Takano, in view of Chitiveli et al. (US2011/0004609), hereinafter Chitiveli.

Regarding Claim 1:
Takano teaches:
An information analysis system comprising: a memory (Takano, figure 2, note memory); and 
at least one processor coupled to the memory (Takano, figure 2, note CPU), 
the processor performing operations, the operations comprising: acquiring, by searching for search information related to a search target in any one of information sources, a search result related to the search information, and, by using the acquired search result as the search information, further acquiring the search result related to the search information from any one of the information sources again (Takano, abstract, claim 1, [0090], note searching for a search target and using the result for a subsequent search in the same or other information sources); 

Takano doesn’t specifically teach:
determining usefulness of the search result, based on an evaluation accepted with respect to the search result; and 
controlling whether to display the search result, based on the usefulness related to the search result.  
Chitiveli is in the same field of endeavor, information retrieval;
Chitiveli teaches:
determining usefulness of the search result, based on an evaluation accepted with respect to the search result (Chitiveli, abstract, figure 4, [0038], note user feedback for determining if the items in the search result were useful or not); and 
controlling whether to display the search result, based on the usefulness related to the search result (Chitiveli, figure 4, [0030-0031, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user; note similarity score based on user feedback and usefulness training classifier).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 

Regarding Claim 2:
Takano and Chitiveli show the system as disclosed above;
Takano and Chitiveli further teach:
wherein the operations further comprises calculating a score indicating the usefulness of the search result, based on the evaluation accepted with respect to the search result (Chitiveli, figure 4, [0030-0031, 0038], note user feedback for determining if the items in the search result were useful or not; note similarity score based on user feedback and usefulness training classifier), and
controlling whether to display the search result, based on the score related to the search result (Chitiveli, figure 4, [0030-0031, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user; note similarity score based on user feedback and usefulness training classifier).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 

Regarding Claim 3:
Takano and Chitiveli show the system as disclosed above;
Takano and Chitiveli further teach:
wherein the operations further comprises displaying at least part of one or more of the search results, based on the score, and an operation interface being a user interface used for the evaluation with respect to the search result (Chitiveli, figure 4, 
calculating the score related to the search result, based on the evaluation being accepted through the operation interface (Chitiveli, figure 4, [0026, 0030-0031, 0038], note user feedback for determining if the items in the search result were useful or not; note similarity score based on user feedback and usefulness training classifier).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 

Regarding Claim 12:
Takano and Chitiveli show the system as disclosed above;
Takano and Chitiveli further teach:
wherein, the operations further comprises inhibiting display of the search result being already displayed (Chitiveli, figure 4, [0026, 0028, 0030-0031, 0033, 0038], note acquiring user feedback and marking search results as not relevant, note documents falling below the threshold may be excluded from the search results, e.g. inhibiting display of the displayed search result in the improves search results).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to a method while claim 1 is directed to a system. Therefore claim 13 is rejected under the same rationale set forth for claim 1.

Claim 14 discloses substantially the same limitations as claim 1 respectively, except claim 14 is directed to a non-transitory computer-readable recording medium while claim 1 is directed to a system. Therefore claim 14 is rejected under the same rationale set forth for claim 1.

Claim Rejections - 35 USC § 103

Claims 4-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Chitiveli and Dhoopar et al. (US2014/0280068), hereinafter Dhoopar.

Regarding Claim 4:
Takano and Chitiveli show the system as disclosed above;
Takano and Chitiveli further teach:
controlling whether to display the search result, based on 

Takano doesn’t specifically teach:
wherein the operations further comprises calculating a first distance between the search information and the search result related to one of the search information, based on a number of times of a search executed in any one of the information sources during a period from execution of a search related to the search information to acquisition of the search result related to one of the search information;
controlling whether to display the search result, based on the first distance related to the search result
Dhoopar is in the same field of endeavor, information retrieval;
Dhoopar teaches: 
wherein the operations further comprises calculating a first distance between the search information and the search result related to one of the search information, based on a number of times of a search executed in any one of the information sources during a period from execution of a search related to the search information to acquisition of the search result related to one of the search information (Dhoopar, claim 10, figure 2, [0012-0013, 0079], note calculating scores based on the distance from the matched query to the end query which is interpreted as a distance from the query to the search result since the end query is the query that indicates a successful session).
controlling whether to display the search result, based on the first distance related to the search result and the score related to the search result (Dhoopar, [0118-
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 5:
Takano, Chitiveli, and Dhoopar show the system as disclosed above;
Takano, Chitiveli, and Dhoopar further teach:
wherein, the operations further comprises displaying the search result when the score related to one of the search results is greater than or equal to the first distance related to the search result (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user, and when they are above the threshold they are kept/added to the improved search result and displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the distance) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 6:
Takano, Chitiveli, and Dhoopar show the system as disclosed above;
Takano, Chitiveli, and Dhoopar further teach:
wherein the operation interface is an interface for an input of the evaluation on the usefulness related to the search result (Chitiveli, figure 4, [0026, 0030-0031, 0033, 0038], note acquiring the usefulness user feedback via an operation interface used by the user), and, 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005]).

Regarding Claim 7:
Takano, Chitiveli, and Dhoopar show the system as disclosed above;
Takano, Chitiveli, and Dhoopar further teach:
wherein the operation interface is an interface for an instruction to change a display state of the search result (Chitiveli, figure 4, [0026, 0030-0031, 0033, 0038], note displaying the improves search results to the user; note acquiring the user feedback via an operation interface used by the user and instructions to change the search results), and, 
the operations further comprises based on the instruction accepted through the operation interface, decreasing the score related to the search result when the instruction to set the displayed search result to non-display is given, and increasing the score related to the search result when the instruction to display the non-displayed 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005]).

Regarding Claim 8:
Takano, Chitiveli, and Dhoopar show the system as disclosed above;
Takano, Chitiveli, and Dhoopar further teach:
wherein the operations further comprises calculating a second distance between the search information and the search result, based on a number of times of searches executed on any one of the information sources until the search result is acquired (Dhoopar, claim 10, figure 2 and 3A, [0012-0013, 0079], note calculating scores based on the distance from the matched query to the end query which is interpreted as a distance from the query to the search result since the end query is the query that 
when the score related to one of the search results is greater than or equal to the second distance related to the search result, repeatedly, by using the search result as the search information, acquiring the search result related to the search information from any one of the information sources (Chitiveli, figure 4, [0031-0032, 0038], note results above the threshold are kept/added to the improved search results; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold), and, 
when the score related to one of the search results is less than the second distance related to the search result, ending a search related to the search result (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 11:
Takano, Chitiveli, and Dhoopar show the system as disclosed above;
Takano, Chitiveli, and Dhoopar further teach:
wherein the operations further comprises storing the score calculated with respect to the search result (Chitiveli, [0023], note the storage includes the user feedback and similarity scores), and, 
when the score is greater than or equal to the first distance related to the search result, displaying the search result (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user, and when they are above the threshold they are kept/added to the improved search result and displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Claim Rejections - 35 USC § 103

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Chitiveli and Taylor et al. (US2009/0271762), hereinafter Taylor.

Regarding Claim 9:
Takano and Chitiveli show the system as disclosed above;
Takano does not specifically teach:

controlling whether to acquire the search result from the19Docket No. J-18-0235 information source, based on a determination result in determining whether the search related to the information source can be executed, and 
updating the usage history information when acquiring the search result from the information source.  
Taylor, is in the same field of endeavor, information retrieval;
Taylor teaches:
the operations further comprises determining whether a search related to the information source can be executed, based on limiting information indicating an execution condition for the search permissible to the information source, the limiting information being set with respect to the information source, and usage history information indicating an execution history of the search in the information source (Taylor, [0054], note limiting the number of queries made per session; note stopping execution when the query limit has been reached; note query count of a session is interpreted as usage history of that session indicating execution history); 
controlling whether to acquire the search result from the19Docket No. J-18-0235 information source, based on a determination result in determining whether the search related to the information source can be executed (Taylor, [0054], note limiting the number of queries 
updating the usage history information when acquiring the search result from the information source (Taylor, [0054], note limiting the number of queries made per session; note stopping execution when the query limit has been reached; note query count of a session is interpreted as usage history that is updated each time a query is executed in that session).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Taylor because this would improve system performance by reducing resource strain on the information sources or prevent overage billing (Taylor, [0003, 0052]).

Regarding Claim 10:
Takano, Chitiveli, and Taylor show the system as disclosed above;
Takano, Chitiveli, and Taylor further teach:
wherein the limiting information at least includes time limit information being information indicating a period, and search count limit information being information indicating a number of times of executable searches related to the information source during the period (Taylor, [0054], note limiting the number of queries made per trip, e.g. session),
the usage history information chronologically includes at least information by which a time when the search related to the information source is executed can be identified (Taylor, [0044, 0054], note limiting the number of queries made per session, 
the operations further comprises acquiring, from the usage history information, the search executed in the information source in the period indicated by the time limit information, the period preceding a timing when executing the search in the information source, and when a count of the search is less than the count indicated by the search count limit information, determining that the search related to the information source can be executed (Taylor, [0054], note limiting the number of queries made per session; note stopping execution when the query limit has been reached for that session which means that during that session when the query count is below the limit it was determined that the query does not exceed the limit and the query can be executed).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Taylor because this would improve system performance by reducing resource strain on the information sources or prevent overage billing (Taylor, [0003, 0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        1/14/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152